UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8028



DYZONDRIA BROWN,

                                             Petitioner - Appellant,

          versus


DOUG E. CATOE; CHARLES M. CONDON, Attorney
General of the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Matthew J. Perry, Jr., Senior
District Judge. (CA-00-2810-9-10RB)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dyzondria Brown, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Derrick K. McFarland, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dyzondria Brown appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.       Brown v. Catoe, No. CA-00-2810-9-10RB

(D.S.C. Sept. 26, 2001).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2